Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 1 of 10



                          EXHIBIT A
Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 2 of 10


                           EXHIBIT B
Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 3 of 10


                             EXHIBIT C
Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 4 of 10


                              EXHIBIT D
Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 5 of 10




                        EXHIBIT E
Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 6 of 10


                       EXHIBIT F
Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 7 of 10



                         EXHIBIT G
                               EXHIBIT H
Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 8 of 10
Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 9 of 10
Case 18-12579-BFK   Doc 16-1 Filed 10/15/18 Entered 10/15/18 10:49:22   Desc
                          Exhibit(s) Page 10 of 10
